Citation Nr: 1043516	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an rating in excess of 50 percent for the 
service-connected PTSD.  

3.  Entitlement to an initial rating in excess of 20 percent for 
the service-connected diabetes mellitus II with peripheral 
neuropathy of the upper and lower extremities and erectile 
dysfunction.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) by reason of service-connected disability.  




REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February rating decision by the RO that granted 
service connection and assigned a 10 percent rating for PTSD, 
effective on September 29, 2004.  

In a January 2006 rating action, the RO assigned an increased 
rating of 30 percent for the service-connected PTSD, effective on 
September 28, 2004.  

The issue of a TDIU rating may be reasonably inferred from the 
evidence of record.

The matters referable to a rating in excess of currently assigned 
50 percent for the service-connected PTSD; an initial rating in 
excess of 20 percent for the service-connected diabetes mellitus 
with peripheral neuropathy of the upper and lower extremities and 
erectile dysfunction; and a TDIU rating are addressed in the 
REMAND portion of this document and are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

Beginning with initial period of the appeal, the service-
connected PTSD is shown to have been manifested by disability 
picture that more nearly resembled that of occupational and 
social impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships beginning with the initial period of the 
appeal.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent rating 
for the service-connected PTSD were met, beginning on September 
28, 2004.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in November 2004 
prior to the initial adjudication of his PTSD claim in a January 
2006 rating decision.  The VCAA letter indicated the types of 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  

Thereafter, the Veteran received additional notice in September 
2006 pertaining to the downstream disability rating and effective 
date elements of the claim, with subsequent adjudication of his 
claim in a June 2008 Supplemental Statement of the Case.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for PTSD 
has been established and an initial rating has been assigned.  
Thus, the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding the 
Veteran service connection for PTSD and assigning an initial 
disability rating for each of the condition, he filed a notice of 
disagreement contesting the initial rating determination.  See 73 
Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no duty 
to provide section 5103 notice upon receipt of a notice of 
disagreement).  

The RO furnished a Statement of the Case to the Veteran and 
addressed the initial rating assigned for service-connected PTSD, 
included notice of the criteria for a higher rating, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran is in receipt of Social Security disability benefits 
based on his having chronic obstructive pulmonary disease (COPD), 
as indicated by the December 2004 VA examiner.  There is no 
reasonable possibility that any SSA records at this time would 
substantiate the Veteran's claim for increase because on the 
question of current severity of symptomatology for PTSD, any 
available SSA record evidence would be far outweighed by more 
contemporaneous and probative VA hospitalization and treatment 
records and a comprehensive VA examination relating to his mental 
disability.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal have 
been identified and obtained, to the extent indicated.  

Finally, in light of the favorable action taken hereinbelow, 
further discussion of VCAA is not required at this time.  


II.  PTSD

The Veteran seeks an initial rating in excess of 30 percent for 
his service-connected PTSD.  

This appeal arises from an initial grant of service connection, 
which assigned the initial disability rating.  

Therefore, it is not the present level of disability that is of 
primary importance.  Instead, the entire period in question must 
be considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings may be 
assigned for separate periods of time based on the facts found.  
The Board must consider whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. at 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The service-connected PTSD has been rated as 30 percent disabling 
from September 28, 2004.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted, for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name is rated as 100 percent 
disabling.

The psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The Veteran underwent a VA examination in December 2004.  He was 
noted to have received in-patient treatment for PTSD in November 
2004.  The VA examiner reviewed the in-patient treatment records.  
He was taking Zoloft for symptom relief.  

The Veteran was casually and appropriately dressed with adequate 
grooming.  He had no inappropriate behaviors or bizarre elements.  
His mood was neutral to serious with a blunted affect.  Following 
service, the Veteran worked as a long distance tractor-trailer 
driver for about 30 years.  

The Veteran reported one failed marriage due to the wife's 
infidelity and his excessive drinking.  The union lasted about 5 
years.  The Veteran remarried in 1981.  This marriage produced 
two children.  He had a good relationship with his wife and 
daughters, but had difficulty "showing love and emotion" to 
anyone.  He had few friends outside of family.

The Veteran reported having symptoms of intrusive recollections, 
nightmares, distress at exposure to trauma reminders, avoidance, 
diminished participating in significant activities, feelings of 
detachment, restricted affect, sleep disturbance, irritability, 
anger outbursts, difficulty concentrating, hypervigilance and 
depressed mood.  

The VA examiner also stated that, for many years, the Veteran 
attempted to control his symptomatology by isolating himself 
through work and excessive alcohol intake.  He quit drinking in 
July 1981.  He never used drugs and was currently trying to quit 
smoking.

Upon mental status examination, the Veteran was fully alert and 
oriented in all three spheres.  His mood was neutral to serious 
and his affect was blunted.  His speech was logical, goal-
directed and of normal content and productivity.  He was not 
psychotic, homicidal, or suicidal.  He had no cognitive 
impairment or impairment of thought process or communication.  
His memory functions were grossly intact with normal insight and 
judgment.  He was able to maintain basic activities of daily 
living.  The Veteran was diagnosed with chronic PTSD and 
depression.  He was assigned a GAF score of 45.

The VA treatment records from September 2004 to March 2008 
reflect treatment for PTSD.  The Veteran sought in-patient 
treatment for PTSD in September 2004, but was discharged for 
smoking in October 2004.  (See VA treatment record dated in 
October 2004).  His GAF score upon discharge was 40.  He had 
difficulty with intrusive recollections and nightmares, distress 
at exposure to trauma reminders, avoidance, diminished 
participating in significant activities, feelings of detachment, 
restricted affect, sleep disturbance, irritability, anger 
outbursts, difficulty concentrating, hypervigilance and depressed 
mood.  

The Veteran was readmitted in November 2004.  A January 2005 VA 
treatment record noted that his level of severity no longer 
justified in-patient treatment and he was discharged.

A written statement from a psychology technician, reflects that 
the Veteran was admitted for in-patient treatment on September 6, 
2005 with a planned discharge date of September 30, 2005.  

The Veteran reported having exacerbated symptoms of PTSD, to 
include having dreams about hurting himself and others, 
depression, emotional numbing, anxiety, difficulty with anger and 
isolative behavior.  The Veteran's prognosis was poor due to the 
duration, chronicity and severity of his symptoms.  It was also 
noted that he was unemployable.  He was assigned a GAF score of 
41.

A September 2005 VA mental status examination reflected that he 
had fair hygiene and no psychomotor abnormalities.  His speech 
was fluent with normal rate and volume.  

The Veteran's mood was dysphoric and anxious and mood was 
congruent.  He denied hallucinations or evidence of delusional or 
obessional thinking, as well as suicidal and homicidal ideations.  
His thoughts were goal directed.  He was alert and oriented times 
three, but his memory was poor with limited concentration.  He 
reported that he attempted suicide twice in 1972.

A February 2006 VA treatment record reflected improvement with 
anxiety and depression with higher dosages of medication.  He 
reported being depressed on a daily basis and worrying about 
family problems.  He continues to be argumentative with his wife 
about the way she drives.  

The Veteran reported having hypervigilance, nightmares, intrusive 
memories, impaired short-term memory, poor concentration, and 
difficulty falling and staying sleep.  He identified no psychotic 
symptoms or suicidal or homicidal ideation.  He also reported 
having no close friends and rarely socializing outside of family 
members.

Upon mental status examination, the Veteran was alert and 
oriented in all three spheres.  He had fair to poor hygiene.  His 
affect was mildly constricted.  Speech was clear and coherent.  
His thoughts were logical and goal oriented.  There was no flight 
of ideas or looseness of association.  He denied hallucinations, 
paranoid delusions, or suicidal/homicidal ideation.  There was no 
anger or irritability and concentration and memory were fair.  

There were no obsessions, compulsions, or recent panic attacks.  
The Veteran reported having ruminations, anxiousness, social 
avoidance, hypervigilance, nightmares and intrusive memories.  
His insight and judgment were good.  He was diagnosed with PTSD.

An October 2006 VA treatment record noted that the Veteran was 
relatively stable.  He had no recent auditory hallucinations, but 
continued to feel followed and talked about.  He reported anger 
outbursts, avoidance of people, occasional panic attacks when 
forced in social situations, insomnia, flashbacks, and 
nightmares.  He denied suicidal or homicidal ideation.  He 
reported enjoyment in watching television and going fishing.  

Upon mental status examination, the Veteran was noted to be alert 
and oriented in all spheres.  He had poor hygiene.  His affect 
was mildly blunted and speech was clear, coherent with normal 
rate and volume.  His thoughts were logical and goal-oriented.  

There were no flight of ideas, looseness of association, 
psychotic symptoms, homicidal or suicidal ideation.  He reported 
having no recent panic attacks, but had daily anxiety and social 
phobia.  His insight and judgment were good.  He was diagnosed 
with chronic PTSD.

The VA treatment records dated from February 2007 to March 2008 
consistently reflect complaints of mild depression and 
irritability on a daily basis.  He also reported having 
intermittent nightmares intrusive memories, anxiousness, 
difficulty maintaining sleep, impaired short-term memory, 
hypervigilance, exaggerated startle response, mild paranoia,  and 
good concentration.  He felt watched and monitored.  He denied 
suicidal or homicidal ideation.  He reported having a less 
argumentative relationship with his wife.  

Upon mental status examination, the Veteran was alert and 
oriented in all spheres.  He had poor to fair hygiene.  Mood was 
a slightly depressed.  His thoughts were logical and goal-
oriented.  He denied homicidal or suicidal ideation, obsessions, 
compulsions, phobias or recent panic attacks.  His insight and 
judgment were good.  In July 2007, the Veteran was assigned a GAF 
score of 65.

The aforementioned medical evidence indicates that the Veteran 
was diagnosed with service-connected PTSD, as well as his 
nonservice-connected depression. Neither of the examiners clearly 
distinguished the symptoms attributable to the service-connected 
PTSD from those attributable to nonservice-connected depression.  
Under these circumstances, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected condition.  Mittleider v. West, 11 Vet. App. 
181 (1998). 

On this record, the Board concludes that, beginning with the 
early stage of the appeal, the medical evidence shows that the 
service-connected disability picture more closely approximated 
the criteria for the assignment of a rating of 50 percent. 

Given the consistent complaints of intrusive recollections, 
nightmares, distress at exposure to trauma reminders, avoidance, 
diminished participating in significant activities, feelings of 
detachment, restricted affect, sleep disturbance, irritability, 
anger outbursts, difficulty concentrating, hypervigilance, 
depressed mood, impaired short-term memory, poor concentration, 
mild paranoia, ruminations, anxiousness, and social avoidance, 
the service-connected PTSD is shown to have been manifested by a 
level of social and industrial impairment that equates with 
reduced reliability and productivity and difficulty establishing 
and maintaining effective work and social relationships for the 
period in question.  

Accordingly, on this record, the Board finds that the initial 
rating of 50 percent for the service-connected PTSD beginning on 
September 28, 2004 is warranted.  


ORDER

For the initial period of the appeal beginning on September 28, 
2004, an increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations governing the payment 
of VA monetary benefits.


REMAND

The Veteran reported receiving treatment for his PTSD at a 
Veteran Center since July 2004.  However, these records have not 
been associated with the claims file.

In addition, the Board finds that another VA examination is 
necessary in order to assess the current severity of the service-
connected PTSD in terms of the Rating Schedule.

Additionally, the Court has held that a TDIU rating may be 
encompassed in a claim for increased rating or the appeal of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, the Veteran's claim for a higher initial rating for 
the service-connected PTSD and diabetes mellitus include a claim 
for a TDIU rating.  As this matter is closely related to the 
Veteran's claims for increase, the RO should adjudicate the 
matter of TDIU rating in conjunction with the Veteran's appeal 
for a higher initial ratings for service-connected PTSD and 
diabetes mellitus.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 
(2009) (if matter on appeal is inextricably intertwined with an 
issue or claim still pending before VA, for reasons of judicial 
economy or on prudential grounds, review of merits of the claim 
or issue adjudicated will generally be deferred for further 
adjudication, as appropriate, with the other "inextricably 
intertwined" matters still being adjudicated below). 

The Board also finds that a VA examination is required to address 
the impact that his service-connected disabilities have on the 
Veteran's ability to work, particularly in light of the VA 
physician that found the Veteran unemployable in September 2005 
and the assignment of initial rating of 50 percent for the 
service-connected PTSD.

Further, the most recent VA examination for the Veteran's 
diabetes mellitus was in March of 2006.  It also is unclear from 
the medical evidence of record whether the service-connected 
diabetes mellitus currently requires insulin, a restricted diet, 
and regulation of activities.  

The VA Office of General Counsel has held that, while a lapse of 
time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed in 
instances where the Veteran has reported a worsening in the 
disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Thus, a remand 
for another medical examination is needed to make a decision in 
this case.

Prior to arranging for the Veteran to undergo another VA 
examination, at a minimum, the RO must obtain and associate with 
the claims folder copies of all outstanding VA medical records 
and pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, these remaining matter are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
to contact the Veteran in order to 
facilitate obtaining copies of all records 
of medical treatment received for the 
service-connected PTSD and diabetes 
mellitus that are not currently associated 
with the claims file , to include, but not 
limited to any clinical records from his 
Veteran Center.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  

If the search for any identified private 
treatment records has negative results, 
documentation to that effect should be 
included in the claims file.  

The RO in this regard is responsible for 
obtaining copies of all up-to-date VA 
treatment records for the purpose of 
review.  If any such records are not 
obtainable, an explanation in writing must 
be provided and the Veteran must be 
notified.  

2.  The RO should take appropriate steps to 
contact the Veteran in order to obtain 
copies of all current treatment records, to 
include any referable to Social Security 
Administration disability benefits.  

The Veteran in this regard should be 
informed that he may submit evidence to 
support his claims for increased 
compensation.  

If any such records are not obtainable, an 
explanation in writing must be provided and 
the Veteran must be notified.  

3.  Then, the RO should afford the Veteran 
a VA examination in order to ascertain the 
severity of the service-connected PTSD.  

Any appropriate tests and studies, deemed 
necessary, should be accomplished (with all 
findings made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

The entire claims file, and a copy of 
this REMAND, must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

Based on his/her review of the case, the VA 
examiner should render specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; homicidal and 
suicidal ideation; and delusions and/or 
hallucinations.  

The examiner as part of a multi-axial 
diagnosis, should assign a current GAF 
score representing the level of impairment 
due to the Veteran's service-connected 
PTSD, and an explanation of what the score 
means in terms of the VA rating criteria.  
The examiner should specifically comment 
about the impact of the service-connected 
disability on the Veteran's daily.  

The VA examiner in this regard should opine 
as to whether the service-connected PTSD is 
productive of a disability picture 
approaching or consistent with a level of 
occupational and social impairment 
manifested by deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and maintain 
effective relationships.  

The VA examiner should also render an 
opinion as to whether the service-connected 
disabilities as a whole preclude the 
Veteran from obtaining and maintaining 
substantially gainful employment consistent 
with this work and educational background.   

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

4.  The Veteran also should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
diabetes mellitus.  The claims folder 
should be made available to the examiner(s) 
for review.  

All tests and studies deemed appropriate 
should be reported, and all clinical 
findings should be reported in detail.  

A complete rationale for all opinions 
expressed should be included in the 
examination report, to include the evidence 
of record upon which the examiner(s) bases 
the opinion.

The VA examiner should also render an 
opinion as to whether the service-connected 
disabilities as a whole preclude the 
Veteran from obtaining and maintaining 
substantially gainful employment consistent 
with this work and educational background.   

Based upon the results of the examination 
and a review of the claims folder, the 
examiner(s) should opine as to whether the 
Veteran's type II diabetes mellitus 
requires insulin, a restricted diet, and 
regulation of activities and whether the 
diabetes mellitus type II markedly 
interfere with his employment status, or 
whether it requires frequent periods of 
hospitalization.
 
5.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.   If any benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be furnished 
with a fully responsive Supplemental 
Statement of the Case and afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


